Cas€ad8 3-007 7902694 IGHA oti nibotGr2enk ledRA2B2A8RagPageé 4 of 5

SZ ISNITAAA = FOV)

IN THE UNITED STATES DISTRICT COURT
FILED

 

FOR THE CONNECTICUT
IN RE: SUBPOENA ISSUED TO Case No. 1018 FEB 28 P 3: 0b
GODADDY.COM, LLC
, S
Filed Under Seal Oe a eee i RT

 

APPLICATION FOR ORDER COMMANDING GODADDY.COM, LLC
NOT TO NOTIFY ANY PERSON OF THE EXISTENCE OF SUBPOENA

The United States requests that the Court order GoDaddy.com, LLC not to notify any
person (including the subscribers or customers of the account(s) listed in the grand jury
subpoena) of the existence of the attached grand jury subpoena for a period of one year from the
date of the subpoena, i.e., February 28, 2019, or until further order of the Court.

GoDaddy.com, LLC is a provider of an electronic communication service, as defined in
18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).
Pursuant to 18 U.S.C. § 2703, the United States obtained the attached subpoena, which requires
GoDaddy.com, LLC to disclose certain records and information to the United States. This Court
has authority under 18 U.S.C. § 2705(b) to issue “an order commanding a provider of electronic
communications service or remote computing service to whom a warrant, subpoena, or court
order is directed, for such period as the court deems appropriate, not to notify any other person of
the existence of the warrant, subpoena, or court order.” Jd.

In this case, such an order would be appropriate because the attached grand jury
subpoena relates to an ongoing investigation by the Federal Bureau of Investigation, the Antitrust
Division of the United States Department of Justice, and the United States Attorney’s Office for
the District of Connecticut, into, among other things, bid-rigging and fraud relating to insulation
installation contracts. The ongoing investigation is neither public nor known to all of the targets

of the investigation, and its disclosure may alert the targets to the ongoing investigation.
Cas€ad8 3-007 7902694 IGHA oti nibotGr2zenk ledRA2B2A8RagPageé 2 of 5

subpoena, except that GoDaddy.com, LLC may disclose the attached subpoena to an attorney
for GoDaddy.com, LLC for the purpose of receiving legal advice.

The United States further requests that the Court order that this application and any
resulting order be sealed until further order of the Court. As explained above, these documents
discuss an ongoing criminal investigation that is neither public nor known to all of the targets of
the investigation. Accordingly, there is good cause to seal these documents because their
premature disclosure may seriously jeopardize that investigation.

Executed on February 28, 2018.

JOHN H. DURHAM
UNITED STATES ATTORNEY

DAVID T. HUANG
ASSISTANT U.S. ATTORNEY
Federal Bar No. ct30434

157 Church Street, 25th Floor
New Haven, CT 06510

ante,

HELEN CHRISTODOULOU
STEPHANIE RANEY

Trial Attorneys

United States Department of Justice
Antitrust Division

26 Federal Plaza, Room 3630

New York, NY 10278

(212) 335-8000
